DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-18 are pending and are examined below.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-7, 9, 11-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muchow et al., U.S. Publication No. 2008/068782.
Regarding Claim 1, Muchow teaches a power generating apparatus (mobile power system 10) that, as a mobile system is useable in remote locations.  The Muchow apparatus includes:
	A shipping container (see fig. 1 and paragraph 37);
	An elongate device support element secured to the shipping container and configured to be upstanding in use (see fig. 1; the strut assembly 20 meets this limitation);

	An electrical energy generator carried externally by the shipping container (see fig. 1), wher the electrical energy generator is the sole source of electrical energy and powered by solar energy and optionally wind energy (the system of Muchow includes both wind and solar (18, 24).  The examiner further notes that the electrical energy generator is not limited to wind and solar, it can include a broader electrical system.
As discussed above, the generator of Muchow includes one or more photovoltaic panels to convert solar energy to electrical energy (16) and connected to the input of the energy storage device (see claim 143); and
A powered device carried by the device support element, the powered device being such a thing as a wireless communication apparatus.
Regarding Claim 2, Muchow teaches multiple photovoltaic panels (see fig. 1).
Regarding Claims 3 and 4, Muchow teaches that the strut are adjustable, and therefore all of the photovoltaic panels are variable (see paragraph 50).
Regarding Claim 5, Muchow also teaches that the struts may be fixed (see paragraph 58), providing a fixed photovoltaic panel.
Regarding Claims 6 and 7, Muchow shows that the photovoltaic panels may be located on the roof and the side wall of the shipping container (see fig. 1).
Regarding Claim 9, Muchow teaches a ventilation outlet located on a panel of the container (see paragraph 73).
Regarding Claim 11, Muchow teaches that the interior compartment may be used to store batteries (see paragraph 74).

Regarding Claim 13, Muchow teaches that a heating element may be included (see paragraph 74).
Regarding Claim 15, the elongate support device is shown to be secured to a roof panel of the container (see fig. 1).
Regarding Claim 17, Muchow shoes that the strut assembly includes a base and a telescope mast.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 10 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Muchow.
Regarding Claim 10, Muchow teaches a mobile power system as discussed above.  As discussed above, Muchow teaches that a ventilation system may be included (see paragraph 73).  While Mucow does not specifically teach that the vent system can open and closed, it would be obvious to one of ordinary skill in the art to provide such a feature because it is typical of ventilation systems (the vent fans in a home or car, for example, and moveable between an open position and a closed position).
Regarding Claim 16, Muchow teaches a mobile energy generation system as discussed above and provides an opening in the roof panel. While, read broadly, the device can be seen as secured to the floor (the entire device is connected, and claim 16 lacks any recited direct connection), Mucho does not specifically provide that the elongate support extends through the opening (the configuration shown has the support connected to the opening.
However, Muchow teaches that different configurations can be provided.  As such, it would be obvious to one of ordinary skill in the art to attach the cells to the floor of the container, in order to modify the orientation of the photovoltaic devices.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muchow in view of Rodrigues et al., U.S. Publication No. 2014/0102519.
Regarding Claim 8, Muchow teaches a mobile energy generation platform as discussed above.  Muchow further teaches that a wide variety of devices may be included, and the examiner notes that a protective barrier film of layer is typical for photovoltaic modules.
Nonetheless, Muchow does not specifically teach this feature.
Rodrigues teaches a protective coating for photovoltaic modules to protect the modules from environmental damage (see paragraph 18).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Muchow by including the protectinve coating, in order to protect the photovoltaic panels from the environment.
12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muchow in view of Gu et al., U.S. Publication No. 2016/0087250.
Regarding Claim 14, Muchow teaches a mobile energy platform as discussed above.  Muchow does not teach the protective polymer film for the batteries.
However, a protective polymer film for batteries is well known, and can protect the devices.  Gu teaches such a feature (see paragraph 3).
Therefore, it would be obvious to one of ordinary skill in the art to modify the batteries of Muchow by including the polymer barrier layer, in order to protect them.
13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Muchow, as applied above, in view of Monsive, JR. U.S. Publication No. 2013/0142614.
	Regarding Claim 18, Muchow teaches a mobile power generation system as discussed above.  Muchow does not specifically teach powering a GPS device to be powered, although teaching that the device can be used to operate a variety of platforms.
	Monsive teaches mobile power generation system that can power a GPS device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721